Citation Nr: 1110736	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  06-32 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for residuals of a spinal cord injury, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	United Spinal Association


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran had active military service from December 1963 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in New York, New York.  In pertinent part of the April 2005 decision, the RO denied reopening the Veteran's claim finding that new and material evidence had not been received.  

The November 2009 Board decision found that new and material evidence had been received and reopened the Veteran's claim entitlement to service connection for residuals of a spinal cord injury, to include as secondary to service-connected PTSD. The Board then remanded the reopened issue to the RO for further development.  

The issue on appeal is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After careful review of the actions performed since the November 2009 Board remand, it is determined that further development is warranted with respect to the issue on appeal.  The November 2009 Board decision reopened the Veteran's previously denied claim of entitlement to service connection for residuals of a spinal cord injury, to include as secondary to service-connected PTSD by finding that new and material had been submitted.  The Board then remanded for the Veteran to be afforded a VA examination. 

The November 2009 remand directed the VA examiner to provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's residuals of a spinal cord injury are etiologically related to his period of service.  The VA examiner was also directed to specifically indicate whether the Veteran's service- connected PTSD caused his fall that led to his residuals of a spinal cord injury.  Finally, the examiner was directed to further opine as to whether the Veteran's service-connected PTSD aggravated (permanently worsened beyond the natural progression) the Veteran's residuals of a spinal cord injury and, if so, the extent to which they were aggravated.

The Veteran was afforded a VA examination in April 2010.  The VA examiner opined that there was a 100 percent certainty that the Veteran's injury, his fracture of the cervical spine, was a result of his fall from the sofa.  The Board finds that the VA examiner did not answer all of the questions as directed by the November 2009 remand; specifically, if the Veteran's fall was a result of his service-connected PTSD.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to RO for further development.  Therefore, the Board finds that the Veteran should be scheduled for a new VA examination, by a new VA examiner, to determine the nature and etiology of the Veteran's residuals of a spinal cord injury, to include as secondary to service-connected PTSD.  

The Board also notes that the VA examiner needs to review all of the pertinent medical records associated with the Veteran's claims file.  The April 2010 VA examiner stated that he did not review the entire claims file nor those indicated for PTSD but did review those particularly related to neurology and medical indications.  The Board finds that the April 2010 VA examiner erred in not reviewing the Veteran's medical records pertaining to his PTSD since he was asked to opine if the Veteran's residuals of a spinal cord injury was secondary to the service-connected PTSD.  Medical examinations for compensation and pension purposes, conducted without contemporaneous review of the Veteran's claims file, are deficient for rating purposes.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).




Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination by a different physician in order to determine the nature and likely etiology of his claimed residuals of a spinal cord injury, to include as secondary to service- connected PTSD.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's documented medical history, the November 2009 Board remand, this remand,  and any opinions and assertions regarding whether his claimed residuals of a spinal cord injury are due to or aggravated by service or are secondary to his service-connected PTSD. 

 Based on a review of the claims file, including the November 2009 Board remand and this remand, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, to the following questions:

A. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's residuals of a spinal cord injury are etiologically related to his period of service?
B. Whether the Veteran's service- connected PTSD caused his fall that led to his residuals of a spinal cord injury?
C. Whether the Veteran's service-connected PTSD aggravated (permanently worsened beyond the natural progression) the Veteran's residuals of a spinal cord injury and, if so, the extent to which they were aggravated?

2.  Thereafter, the RO should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO should then readjudicate the remaining claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (supplemental statement of the case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
							 
No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.	






(Continued on next page.)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________

CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


